Name: 1999/415/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 17 June 1999 authorising the Commission to terminate the Agreement of 28 July 1956 on the setting of through international railway tariffs for the carriage of coal and steel in transit through Swiss territory
 Type: Decision
 Subject Matter: Europe;  land transport;  international affairs;  organisation of transport;  EU institutions and European civil service;  European construction
 Date Published: 1999-06-25

 Avis juridique important|41999D04151999/415/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 17 June 1999 authorising the Commission to terminate the Agreement of 28 July 1956 on the setting of through international railway tariffs for the carriage of coal and steel in transit through Swiss territory Official Journal L 159 , 25/06/1999 P. 0052 - 0052DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCILof 17 June 1999authorising the Commission to terminate the Agreement of 28 July 1956 on the setting of through international railway tariffs for the carriage of coal and steel in transit through Swiss territory(1999/415/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COAL AND STEEL COMMUNITY, MEETING WITHIN THE COUNCIL,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 70 thereof, and to the Convention on the transitional provisions, and in particular Article 10, second and third paragraphs, point 2 thereof,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 14 thereof,Having regard to the Agreement of 28 July 1956 on the setting of through international railway tariffs for the carriage of coal and steel in transit through Swiss territory(1), and in particular Article 11 thereof,(1) Whereas maintaining the Agreement no longer seems economically justified, given that the ECSC 9001 tariffs have been almost entirely replaced by customised contracts between clients and carriers; whereas rail transport rates are based on the rates dictated by other modes of transport, in particular road transport; whereas rail transport market forces and intermodal competition have removed the economic justification for the Agreement; whereas it should also be recalled that Swiss rail operators are not required to apply the ECSC 9001 tariff for transit transport;(2) Whereas termination of the Agreement by the ECSC Member States would have no economic consequences for Switzerland, since the Swiss railway companies do not apply the ECSC 9001 tariff for the transport of ECSC products in transit,HAVE DECIDED AS FOLLOWS:Article 1The Commission, acting for the ECSC High Authority, is hereby authorised to terminate the Agreement of 28 July 1956 on the setting of through international railway tariffs for the carriage of coal and steel in transit through Swiss territory, and to inform the Member States, meeting within the Council, of this termination, on behalf of the representatives of the Governments of the ECSC Member States.Article 2This Decision shall enter into force on the day following its adoption.Done at Luxembourg, 17 June 1999.The PresidentF. MÃ NTEFERING(1) OJ 17, 29.5.1957, p. 223.